Citation Nr: 1631253	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Whether VA's benefit rate tables have been miscalculated, resulting in lower benefits for all veterans.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served honorably on active duty from October 1967 to October 1970 and from January 1971 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the VA RO that found that the Veteran's monthly compensation payments had been properly calculated.

The Veteran participated in a hearing before the undersigned in May 2016, and a transcript of this hearing has been associated with the record.  

In May 2016, the Veteran raised the issues of entitlement to an increased rating for a right eye disability, service connection for a cervical spine disability, and service connection for bilateral carpal tunnel syndrome, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Since the Veteran's February 2011 claim, the Veteran has been paid benefits at the 100 percent rate with special monthly compensation (SMC) at the S-1 level, and two additional separate payments of SMC at the K-1 level.


CONCLUSION OF LAW

The Veteran's benefits have been pain in accordance with the levels set forth in VA's Benefit Rate Tables.  38 U.S.C.A. § 1104 (West 2014); VA's Benefit Rate Tables, at http://www.benefits.va.gov/COMPENSATION/resources_comp02.asp.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b).  However, such duties are inapplicable where, as here, there is no legal basis for the claim or where undisputed facts render the claimant ineligible for the claimed benefit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also VAOGCPREC 5-04 (June 23, 2004).  

The Veteran does not specifically argue that his individual compensation has been miscalculated.  Instead, as he stated in February 2011, the Veteran makes a claim on behalf of "all veterans getting compensation . . . benefits from [VA]", arguing that VA's published compensation rate tables misapply periodic cost of living adjustments (COLA).  

In this case, since the Veteran filed his claim in February 2011, the Veteran has received compensation in accordance with the current and historical Benefits Rate Tables at the 100 percent rate with special monthly compensation (SMC) at the S-1 level, and two additional separate payments of SMC at the K-1 level.  Current and historical rates of payment are available at the following link: http://www.benefits.va.gov/COMPENSATION/resources_comp02.asp.  

The Veteran does not disagree that his compensation has been paid in accordance with such rates.  Instead, he argues that all of VA's tables have been miscalculated.  The Board is bound by the figures published in VA's Benefits Rate Tables.  Thus, while the Board acknowledges the Veteran's disagreement with the manner in which VA has applied COLAs, but does not find any error in the payments that were made.  The Veteran's claim is thus denied as a matter of law.






ORDER

The appeal of the issue of whether VA's Benefits Rate Tables have been miscalculated, resulting in lower benefits for all Veterans, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


